 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE AVALOS,                                     Case No. 1:21-cv-00281-DAD-EPG
12                       Plaintiff,
13            v.                                         ORDER GRANTING MOTION TO RETURN
                                                         THIS CASE TO THE COURT’S ACTIVE
14    ARMANDO AMADOR, et al.,                            DOCKET
15                       Defendants.                     (ECF No. 8)
16

17
            Plaintiff commenced this action on February 26, 2021, alleging violations of the
18
     Americans with Disabilities Act and the Unruh Civil Rights Act. (ECF No. 1). On April 7, 2021,
19
     and with no Defendant having appeared in the case, Plaintiff filed a notice of settlement and
20
     request to vacate all currently set dates, stating that “a global settlement ha[d] been reached in the
21
     above-captioned case and the Parties would like to avoid any additional expense, and to further
22
     the interests of judicial economy.” (ECF No. 6). Accordingly, the Court entered a minute order,
23
     vacating any and all pending deadlines and hearings and directing the parties to file the
24
     appropriate dismissal documents no later than June 4, 2021. (ECF No. 7).
25
            On June 4, 2021, Plaintiff filed a notice of inability to consummate the settlement,
26
     requesting that the Court return the case to its active calendar. (ECF No. 8). As grounds, Plaintiff
27
     states that, since the date of the settlement, Plaintiff has worked with Defendants to finalize a
28
                                                        1
 1   settlement agreement, but in recent months, it has been difficult to contact them for purposes of

 2   finalizing the settlement, resulting in “the extraordinary delay in the finalization of the settlement

 3   agreement.” (Id. at 1-2).

 4            Because “[a] request for a court order must be made by motion,” the Court construes the

 5   notice filing as a motion to return this case to the Court’s active docket. Fed. R. Civ. P. 7(b)(1).

 6   Given Plaintiff’s representations regarding the inability to finalize the settlement in this case, the

 7   Court will return the case to the active docket.

 8            Accordingly, IT IS ORDERED as follows:

 9         1. Plaintiff’s motion to return this case to the Court’s active docket (ECF No. 8) is granted.

10         2. The Court vacates the parties’ requirement to submit dismissal documents and returns the

11            case to the active docket.

12         3. All parties are required to attend a formal telephonic scheduling conference on July 20,

13            2021, at 10 a.m. before United States Magistrate Judge Erica P. Grosjean. To join the

14            telephonic conference, each party shall dial 1-(888) 251-2909 and enter access code

15            1024453.

16         4. A joint scheduling report, carefully prepared and executed by all counsel, shall be

17            electronically filed in CM/ECF, one (1) full week prior to the scheduling conference and

18            shall be emailed in Word format to epgorders@caed.uscourts.gov. The joint scheduling

19            report shall indicate the date, time, and courtroom of the scheduling conference. This

20            information is to be placed opposite the caption on the first page of the report.
21         5. Plaintiff's counsel shall also serve a copy of this order on the defendants, or, if identified,

22            on their counsel, promptly upon receipt of this order. Thereafter, Plaintiff shall file an

23            appropriate proof of such service with the Court, in compliance with Rule 135 of the

24            Local Rules for the Eastern District of California.

25   \\\

26   \\\
27   \\\

28   \\\
                                                           2
 1     6. All unmodified provisions of this Court’s prior order setting a scheduling conference

 2        (ECF No. 4) remain in effect and the parties are directed to review that order prior to the

 3        scheduling conference.

 4

 5
     IT IS SO ORDERED.
 6

 7     Dated:    June 8, 2021                               /s/
 8                                                   UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
